NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


JENNIFER L. KARR,                            )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D16-4679
                                             )
NEW YORK COMMUNITY                           )
BANK,                                        )
                                             )
             Appellee.                       )
                                             )

Opinion filed May 1, 2019.

Appeal from the Circuit Court for
Hillsborough County; Mark Kiser, Judge.

Mark P. Stopa of Stopa Law Firm,
Tampa (withdrew after briefing), Latasha
Scott of Lord Scott, PLLC, Tampa
(withdrew after briefing), and Christopher
Hixson of Athena Law, PLLC, Largo,
for Appellant.

Melissa A. Giasi and Robert L.
Chapman of Sivyer Barlow & Watson,
P.A., Tampa, for Appellee.


PER CURIAM.


             Affirmed.
NORTHCUTT, MORRIS, and ATKINSON, JJ., Concur.




                                  -2-